Citation Nr: 1133411	
Decision Date: 09/09/11    Archive Date: 09/15/11

DOCKET NO.  07-24 487A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Waiver of recovery of an overpayment of Dependency and Indemnity Compensation (DIC) benefits in the amount of $67,425.00.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The deceased Veteran had active service from June 1978 to July 1981.  The appellant is her widower.

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from an April 2006 decision of the Committee on Waivers and Compromises (the Committee) of the Department of Veterans Affairs (VA) Regional Office in Winston-Salem, North Carolina (the RO).  In December 2005, the appellant was advised that an overpayment of DIC benefits would be assessed against him.  In February 2006, the appellant requested a waiver of that overpayment.  In its April 2006 decision, the Committee denied the request for waiver.

In July 2011, the appellant testified during a hearing before the undersigned Veterans Law Judge at the VA Central Office in Washington, DC; a transcript of that hearing is of record.

At the appellant's July 2011 hearing, the appellant submitted additional evidence directly to the Board, with a waiver of initial RO consideration of the evidence.  This evidence is accepted for inclusion in the record on appeal.  See 38 C.F.R. §§ 20.800, 20.1304 (2010).  



FINDINGS OF FACT

1.  Subsequent to the September 1981 original award of DIC benefits, in July 1996 the appellant was notified by VA that generally a surviving spouse's entitlement to DIC ends with remarriage and that the appellant was responsible for reporting any change in his marital status.

2.  In March 1999, the Veteran remarried.

3.  The appellant knowingly failed to timely notify VA of his remarriage, resulting in an overpayment indebtedness of $67,425.00.

4.  The appellant spent the overpayment with knowledge that it was not rightfully his.  A preponderance of the evidence indicates that the appellant exercised a willful intent to seek an unfair advantage.


CONCLUSION OF LAW

There has been shown an indication of bad faith on the part of the appellant in the creation of the overpayment, thereby precluding further consideration of a waiver.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. §§ 1.962, 1.965 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

Initially, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), is not applicable to cases involving waiver of indebtedness.  Barger v. Principi, 16 Vet. App. 132 (2002).  Notwithstanding the fact that the VCAA is not controlling in these matters, the Board has reviewed the case for purposes of ascertaining that the appellant has had a fair opportunity to present arguments and evidence in support of his request for a waiver in general and his challenge to the finding of bad faith on his part in particular.  In short, the Board concludes from that review that the requirements for the fair development of the waiver request have been met in this case.  Every possible avenue of assistance has been explored, and the appellant has had ample notice of what might be required or helpful to his case.  VA has satisfied its duties to inform and assist the appellant in this case.  Further development and further expending of VA's resources is not warranted.  

The Board also notes that the appellant has not challenged the validity of the indebtedness; nor does there appear to be any reason to believe that the debt was improperly created.  As such, that question need not be examined further.  See Schaper v. Derwinski, 1 Vet. App. 430 (1991).

The appellant is seeking entitlement to a waiver of recovery of an overpayment of DIC benefits in the amount of $67,425.00.  In the interest of clarity, the Board will present a factual background.  Pertinent law and VA regulations will then be reviewed.  Finally, the Board will analyze the appellant's claim and render a decision as to the issue of "bad faith."

Factual Background

The basic facts of this case are not in dispute.  In September 1981, the appellant was granted DIC benefits, effective from July 14, 1981.

In July 1996, VA sent the appellant a letter informing him that he was receiving DIC as the surviving spouse of a veteran who died in service or from service-connected causes.  The letter indicated that generally, a surviving spouse's entitlement to DIC ends with remarriage, and the spouse is responsible for reporting any change in their marital status.  The appellant responded two days within the date of the letter that he had not remarried since the death of the veteran.

On March 5, 1999, the appellant remarried.

In a letter dated September 13, 2004, the appellant informed VA that "I (Michael Perry) am no longer eligible for D.I.C. I have remarried."  This letter is date stamped as received by VA on March 15, 2005.

In an April 2005 letter, VA reiterated to the appellant that a surviving spouse's entitlement to death benefits ends on the first day of the month that person gets married again.  The appellant's DIC benefits were stopped, and VA asked the appellant to submit a copy of his marriage certificate to ascertain the correct adjustment to his benefit payment.  The letter indicated that it was to the appellant's advantage to send the information as soon as he could.  The appellant did not respond to this letter.

In a September 2005 letter, VA informed the appellant that as he did not respond to the April 2005 letter, VA was proposing to stop his DIC benefits effective August 1, 1996, as that was the first month following the last date VA could verify his status as the unremarried spouse of the veteran.  The appellant informed VA later in September 2005 that he wanted for his monetary benefits to cease immediately.

In December 2005, VA informed the appellant that as he had still not submitted a copy of his marriage certificate, his DIC benefits were stopped effective August 1, 1996.  The appellant was informed that he had been overpaid, and VA would inform him how he could repay that debt.

In February 2006, the appellant requested a waiver of the debt.  He remarked that he was bankrupt in 1997, and his DIC benefit was the only income he had.  He stated that a denied waiver would put him and his family in dire financial straits.  He submitted a copy of his marriage certificate, indicating that he remarried on March 5, 1999.

In April 2006, VA informed the appellant that based on receipt of his marriage certificate, DIC benefits were restarted effective August 1, 1996, and terminated effective March 1, 1999 (the first month of his marriage).  The appellant was informed that because of this change, his overpayment had been reduced.

In April 2006, the Committee on Waivers and Compromises denied the appellant's request for a waiver.  The committee opined that there was insufficient evidence to show that current income, and that which was reasonable to expect from all family members over the next few years, combined with net worth, would seriously impair the appellant's ability to provide for his family's basic necessities and exceptional expenses.

During the appellant's May 2007 hearing before a Decision Review Officer at the RO, the appellant asserted that after combining his income, his wife's income, and paying the bills, they had a negative monthly balance.  The appellant indicated that it was not his intent to defraud the government.  He said that when he remarried, he did not inform VA because he had been fired from his job, and the only money he had to take care of his family at the time came from his DIC benefit.  He indicated that he did not want to defraud the government; he only wanted to take care of his family.  He added that he had also gone through a bankruptcy and had two children living at home at the time of his remarriage.  He stated that keeping the money was the only way he could provide for his family.  He knew he was supposed to inform VA, but he was in such a financial situation that he could not.

In the appellant's VA form 9 submitted in July 2007, he asserted that collection of the debt would be against equity and good conscience.  He stated that after his first wife died in 1981, the military did not offer him any counseling.  He indicated that depression from her death led him to drug and alcohol abuse.  He reiterated that no counseling had been provided to him to help him deal with grief.

During the appellant's July 2011 Board hearing, the appellant's representative asserted that the appellant did not immediately notify VA of his remarriage not with the intent to defraud the VA or misrepresent himself, but out of fear that it would cause severe financial consequences.  The representative indicated that the appellant was aware of his actions, but was also aware that without the receipt of the DIC benefit, his family would be in dire financial need.  The appellant added that he was in hardship when he took the money, and he was in hardship at the present time.

Law and Regulations

The law precludes a waiver of recovery of an overpayment or a waiver of collection of any indebtedness where an indication of any one of the following elements is found to exist:  (1) Fraud, (2) misrepresentation, or (3) bad faith.  38 U.S.C.A. § 5302(c) (West 2002).  Upon this finding, any contentions or evidence pertaining solely to the question of whether equity and good conscience necessitates a waiver, such as it relates to undue hardship, etc., becomes "moot."

The applicable VA regulatory definition of "bad faith" is conduct "that is undertaken with intent to seek an unfair advantage with knowledge of the likely consequences, and results in a loss to the government."  38 C.F.R. § 1.965(b)(2) (2010); Richards v. Brown, 9 Vet. App. 255 (1996).  VA regulation also indicates that the term "bad faith" "generally describes unfair or deceptive dealing by one who seeks to gain thereby at another's expense."  38 C.F.R. § 1.965(b)(2) (2010).  

Analysis

The appellant essentially contends that he did not report his remarriage because he was in dire financial circumstances and needed the DIC benefits to support his family.  He argues now that repayment of the overpayment would impose upon him an undue hardship.  

For reasons expressed immediately below, the Board believes that there was an indication of bad faith demonstrated on the part of the appellant in connection with the creation of the charged indebtedness of $67,425.00.  

Black's Law Dictionary, 6th ed., 1990, defines "bad faith" as

"Generally implying or involving actual or constructive fraud, or a design to mislead or deceive another, or a neglect or refusal to fulfill some duty or some contractual obligation prompted by some interested or sinister motive."

VA's regulatory definition of "bad faith" is an "intent to seek an unfair advantage with knowledge of the likely consequences . . . ."  See 38 C.F.R. § 1.965(b)(2) (1995); see also Richards v. Brown, 9 Vet. App. 255 (1996). 

It is clear from the record - and to his credit the appellant admits - that after his remarriage, he knew that he was required to report his remarriage to the VA and would lose his DIC benefits.  The appellant states that he spent the overpayment on supporting his family, and he reported his remarriage when he felt he was financially able to do so.  

The appellant has not disputed that he was informed that it was his responsibility to keep VA informed of changes to his marital status.  He also admits that he knowingly received DIC benefits he was not entitled to after his remarriage.  The appellant seeks to be absolved of bad faith, however, based on the allegation that he used the VA DIC benefits out of necessity for the purpose of paying his and his family's living expenses.  

The fact that the appellant had previously declared bankruptcy and had minimal income at the time that he spent the VA DIC overpayment does not mitigate his self-serving actions.  Although there is evidence of the appellant's history with drugs and alcohol subsequent to the death of his first wife in 1981, there is no evidence of an actual mental incapacity at the time of his remarriage that would prevent him from informing VA of his change in status.  The appellant knowingly spent VA's money with knowledge that he would likely incur a debt to VA that he would have to repay.  

Essentially, the appellant's actions meet VA's regulatory definition of "bad faith."  The Board finds that the preponderance of the evidence shows the requisite "willful intent" on the part of the appellant.  This intent, moreover, appears to have been for the purpose of seeking an unfair advantage (namely additional monetary benefits to which he was not entitled).  The overall and continued pattern of inaction manifests his clear intention to seek an advantage over VA.  Although the appellant's behavior may not have been deceptive or sinister, per se, the evidence demonstrates all the essential elements of "bad faith".  The appellant's conduct was undertaken with the intent to seek an unfair advantage, with knowledge of the likely consequences, and it resulted in a loss to the government.  

In summary, the Board concludes that for reasons expressed above, a preponderance of the evidence is against the appellant's claim.  Entitlement to consideration of waiver of overpayment in the amount of $67,425.00 is precluded by the appellant's bad faith.

Because the appellant demonstrated bad faith in connection with the creation of the DIC overpayment, consideration of a waiver is precluded.  See 38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.962, 1.963(a).  The appellant's contentions with respect to financial 
hardship fall under the standard of equity and good conscience, consideration of which cannot be reached in this case due to the finding of bad faith.  See 38 C.F.R. § 1.965(b).


ORDER

Waiver of recovery of the overpayment of DIC benefits in the amount of $67,425.00 is precluded by reason of a finding of bad faith on the part of the appellant, and the appeal is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


